DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/17/2020, 9/29/2020, and 4/28/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sangamkar et al. [US 2016/024667].
Claim 1, Sangamkar et al. discloses a method for storing data [par. 0002], comprising: receiving a storage request carrying target data [abstract], wherein the target data comprises at least one data stripe, each data stripe comprising a plurality of 
Claim 2,  Sangamkar et al. discloses a method according to claim 1, wherein receiving the storage request carrying the target data comprises: receiving a storage request carrying target data of a target monitoring point; determining, among the plurality of preset storage device groupings, the target storage device grouping for storing the target data comprises: determining a target storage device grouping corresponding to the target monitoring point according to a corresponding relationship between monitoring points and storage device groupings [par. 0039-0041].
Claim 3, Sangamkar et al. discloses a method according to claim 2, wherein determining the target storage device grouping corresponding to the target monitoring point according to the corresponding relationship between the monitoring points and the storage device groupings comprises one of the following steps: searching for the target storage device grouping corresponding to the target monitoring point in a corresponding relationship table between the monitoring points and the storage device groupings [par. 0020]; and determining the target storage device grouping corresponding to the target monitoring point according to a function between the monitoring points and the storage device groupings [par. 0038].
Claim 4, Sangamkar et al. discloses the  method according to claim 2, wherein determining the target storage device grouping corresponding to the target monitoring 
Claim 5, Sangamkar et al. discloses the method according to claim 2, wherein before receiving the storage request carrying the target data of the target monitoring point, the method further comprises: grouping, based on a preset rule, all the storage devices to obtain the plurality of storage device groupings; and establishing and storing the corresponding relationship between the monitoring points and the storage device groupings [par. 0019].
Claim 6, Sangamkar et al. discloses the method according to claim 5, wherein grouping, based on the preset rule, all the storage devices to obtain the plurality of storage device groupings comprises+ one of the following steps: taking all storage devices having a same slot 
Claim 7, Sangamkar et al. discloses the method according to claim 5, wherein grouping, based on the preset rule, all the storage devices to obtain the plurality of storage device groupings comprises: selecting a storage device randomly from each storage server to constitute a storage device grouping and thereby obtain the plurality of storage device groupings [par. 0024 and 0028].
Claim 8, Sangamkar et al. discloses the method according to claim 1, wherein after storing, for each data stripe, the plurality of data blocks in the data stripe into different storage devices in the target storage device grouping respectively, the method further comprises: recording the storage device storing each data block to obtain a corresponding relationship between the data blocks and the storage devices [par. 0020].
Claim 9, Sangamkar et al. discloses the method according to claim 8, wherein after recording the storage device storing each data block to obtain the corresponding relationship between the data blocks and the storage devices, the method further comprises: receiving a data recovery request corresponding to a target storage device that is corrupted; determining a target data block that is corrupted corresponding to the target storage device 
Claims 10-20 are rejected using the same rationale as Claims 1-9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIDYS ROJAS/Primary Examiner, Art Unit 2133